UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7084


MARSHALL DEWAYNE WILLIAMS,

                    Petitioner - Appellant,

             v.

WARDEN,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:16-cv-00548-MFU-RSB)


Submitted: November 21, 2017                                Decided: November 28, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marshall DeWayne Williams, Appellant Pro Se. Ronald Andrew Bassford, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marshall DeWayne Williams, a federal prisoner, appeals the district court’s order

granting Respondent’s summary judgment motion on Williams’ 28 U.S.C. § 2241 (2012)

petition, and denying Williams’ summary judgment motion. We have reviewed the

record and find no reversible error. Accordingly, we grant Williams’ application to

proceed in forma pauperis and affirm for the reasons stated by the district court. See

Williams v. Warden, No. 7:16-cv-00548-MFU-RSB (W.D. Va. July 5, 2017).             We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                          AFFIRMED




                                          2